Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is in response to claim amendment(s) filed on 4/20/2022. Claims 1, 2, 4, 9, 10, 14 and 16 are amended. Claim 17 is new. Claims 7 and 15 are cancelled. Claims 1-6, 8-14, 16 and 17 are pending. 
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Attorney Michael Monaco reg. no. 52,041 on July 27, 2022.
Note: Please replace previously presented claims 1-6, 8-14, 16 and 17 with applicant’s newly amended claims listed below. 

1. (Currently Amended) A secured communication method of a vehicle-to-everything (V2X) communication device, comprising:
receiving at least one first message based on V2X communication;
pre-authenticating at least one short-term certificate obtained from the at least one first message;
collecting the at least one pre-authenticated short-term certificate for broadcast at a specific predicted location on a specific predicted time; and
broadcasting a second message at the specific predicted location on the specific predicted time, 
wherein the V2X communication is DSRC (Dedicated Short-Range Communication),
wherein the at least one short-term certificate corresponds to a pseudonym certificate (PC) or an authorization ticket (AT), 
wherein the second message includes an adaptive certificate pre-distribution (ACPD) group (ACPDG) message that includes the collected at least one pre-authenticated short-term certificate, and
wherein broadcasting the second message includes transmitting the second message to a V2X communication device having a communication range to cover the predicted location.

2. (Currently Amended) The secured communication method of claim 1, further comprising:
extracting ACPD target information from the at least one first message, 
wherein the ACPD target information includes the at least one short-term certificate, and at least one of:
time information indicating a generation time of the ACPD target information, 
effective time information of the at least one short-term certificate, 
information on a predicted location where the at least one short-term certificate is to be used, or 
information on a predicted time when the at least one short-term certificate is to be used,
wherein the ACPD target information further includes additional information for a short-term certificate addition.

3. (Currently Amended) The secured communication method of claim 2, 
based on the ACPD target information including the additional information: 
further including adding the at least one short-term certificate of the ACPD target information to the ACPDG based on the effective time information and the predicted location information of the ACPD target information.

4. (Previously Presented) The secured communication method of claim 1,
wherein the ACPD target information further includes cancellation information for a short-term certificate cancellation.

5. (Currently Amended) The secured communication method of claim 4, 
based on the ACPD target information including the cancellation information: 
further including deleting the at least one short-term certificate of the ACPD target information from the ACPDG based on the effective time information and the predicted location information of the ACPD target information.

6. (Currently Amended) The secured communication method of claim 1,
wherein the second message includes at least one of duration information indicating message broadcast duration, or effective time information.

7. (Cancelled) 

8. (Currently Amended) The secured communication method of claim 1,
wherein the ACPD target information further includes mode information indicating an operation mode based on a path change or predicted arrival time change of an ACPD sender.

9. (Currently Amended) A vehicle-to-everything (V2X) communication device, comprising:
a memory configured to store data;
at least one communication unit including a transceiver configured to transmit or receive at least one of a wired signal or a wireless signal; and
a processor controlling the memory and the communication unit,
wherein the processor is configured to:
receive at least one first message based on V2X communication;
pre-authenticate at least one short-term certificate obtained from the at least one first message;
collect the at least one pre-authenticated short-term certificate for broadcast at a specific predicted location on a specific predicted time; and
broadcast a second message at the specific predicted location on the specific predicted time, 
wherein the V2X communication is DSRC (Dedicated Short-Range Communication),
wherein the at least one short-term certificate corresponds to a pseudonym certificate (PC) or an authorization ticket (AT), 
wherein the second message includes an adaptive certificate pre-distribution (ACPD) group (ACPDG) message that includes the collected at least one pre-authenticated short-term certificate, and
wherein broadcasting the second message includes transmitting the second message to a V2X communication device having a communication range to cover the predicted location.

10. (Currently Amended) The V2X communication device of claim 9, 
wherein the processor is further configured to extract ACPD target information from the at least one first message, 
wherein the ACPD target information includes the at least one short-term certificate, and at least one of:
time information indicating a generation time of the ACPD target information, 
effective time information of the at least one short-term certificate, 
information on a predicted location where the at least one short-term certificate is to be used, or 
information on a predicted time when the at least one short-term certificate is to be used, and
wherein the ACPD target information further includes additional information for a short-term certificate addition.

11. (Currently Amended) The V2X communication device of claim 10, 
wherein based on the ACPD target information including the additional information, the at least one short-term certificate of the ACPD target information is added to the ACPDG based on the effective time information and the predicted location information of the ACPD target information.

12. (Original) The V2X communication device of claim 9, 
wherein the ACPD target information further includes cancellation information for a short-term certificate cancellation.

13. (Currently Amended) The V2X communication device of claim 12, 
wherein based on the ACPD target information including the cancellation information, the at least one short-term certificate of the ACPD target information is deleted from the ACPDG based on the effective time information and the predicted location information of the ACPD target information.

14. (Currently Amended) The V2X communication device of claim 10, 
wherein the second message includes at least one of duration information indicating message broadcast duration, or effective time information.

15. (Cancelled) 

16. (Previously Presented) The V2X communication device of claim 10, 
wherein the ACPD target information further includes mode information indicating an operation mode based on a path change or predicted arrival time change of an ACPD sender.

17. (Cancelled)
 
Allowable Subject Matter
Claims 1-6, 8-14 and 16 are allowed.
REASONS FOR ALLOWANCE 
Applicant’s claimed invention is drawn to a process for securing communication in a vehicle-to-everything (V2X) environment. 

The examiner finds applicant’s claim amendment(s) for independent claim(s) 1, captured above as part of an Examiner’s Amendment on 7/27/2022, to be patentable over the cited prior art of record. The examiner notes that applicant’s independent claim(s) 9 has been amended similarly to applicant’s independent claim 1 and is therefore patentable over the cited prior art of record. The examiner further notes that neither of the prior art references of record, alone or in combination, discloses applicant’s newly recited claim feature(s) of, “broadcasting a second message at the specific predicted location on the specific predicted time… wherein the second message includes an adaptive certificate pre-distribution (ACPD) group (ACPDG) message that includes the collected at least one pre-authenticated short-term certificate… wherein broadcasting the second message includes transmitting the second message to a V2X communication device having a communication range to cover the predicted location…”, in conjunction with applicant’s other independent claim limitation(s).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance".
Response to Arguments
Examiner’s Remarks – Specification Objection - Title
	The examiner withdraws the objection in view of applicant’s title amendment.
Examiner’s Remarks – Double Patenting Rejection 
	The examiner withdraws the rejection in view of applicant’s claim amendment(s).
Examiner’s Remarks – Claim Rejections - 35 USC § 103
	The examiner withdraws the rejection made under 35 USC § 103 in view of applicant’s claim amendment(s) submitted above as part of the Examiner’s Amendment. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN F WRIGHT whose telephone number is (571)270-3826.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eleni Shiferaw can be reached on (571)272-3867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRYAN F WRIGHT/Examiner, Art Unit 2497